        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 ZACHARY TYLER ALLEN,
                                              Case No. 1:20-cv-00288-DCN
                     Plaintiff,
                                              INITIAL REVIEW ORDER BY
        v.                                    SCREENING JUDGE

 TYSON HUMMER; DETECTIVE
 SCHWEITZ; DANIAL R. CLARK;
 ALEX E. MUIR; BONNEVILLE
 COUNTY; BRIAN J. COVERT;
 BONNEVILLE COUNT JAIL;
 BONNEVILLE COUNTY SHERIFF’S
 DEPARTMENT; WARDEN
 VITALABOS; OFFICER SKIDMORE;
 and OFFICER POWELL,

                     Defendants.


      The Clerk of Court conditionally filed Plaintiff Zachary Tyler Allen’s Complaint as

a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole or

in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise

being fully informed, the Court enters the following Order directing Plaintiff to file an

amended complaint if Plaintiff intends to proceed.

1.    Screening Requirement

      The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 2 of 21




The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Discussion

       Plaintiff, a prisoner in the custody of the Idaho Department of Correction, has not

alleged sufficient facts to proceed with the Complaint. Indeed, Plaintiff’s Complaint

contains no factual allegations whatever. Compl., Dkt. 3, at 1–3. Instead, Plaintiff simply

lists a string of legal citations and various injuries. Id. at 2.

       The Court will grant Plaintiff 60 days to amend the Complaint. Any amended


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
           Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 3 of 21




complaint should take into consideration the following.

       A.      Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. Compl. at 1.

To state a plausible civil rights claim, a plaintiff must allege a violation of rights protected

by the Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015).

Negligence is not actionable under § 1983, because a negligent act by a public official is

not an abuse of governmental power but merely a “failure to measure up to the conduct of

a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Governmental officials generally are not liable for damages in their individual

capacities under § 1983 unless they personally participated in the alleged constitutional

violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at

677 (“[E]ach Government official, his or her title notwithstanding, is only liable for his or

her own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 4 of 21




connection by alleging that a defendant (1) “set[] in motion a series of acts by others”;

(2) “knowingly refus[ed] to terminate a series of acts by others, which [the supervisor]

knew or reasonably should have known would cause others to inflict a constitutional

injury”; (3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at 1205–

09.

       To bring a § 1983 claim against a municipality, such as Bonneville County, a

plaintiff must allege that the execution of an official policy or unofficial custom inflicted

the injury of which the plaintiff complains, as required by Monell v. Department of Social

Services of New York, 436 U.S. 658, 694 (1978). Under Monell, the requisite elements of

a § 1983 claim against a municipality: (1) the plaintiff was deprived of a constitutional

right; (2) the municipality had a policy or custom; (3) the policy or custom amounted to

deliberate indifference to plaintiff’s constitutional right; and (4) the policy or custom was

the moving force behind the constitutional violation. Mabe v. San Bernardino Cnty., 237

F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality or private entity performing a

state function “may be held liable under § 1983 when the individual who committed the

constitutional tort was an official with final policy-making authority or such an official

ratified a subordinate’s unconstitutional decision or action and the basis for it.” Clouthier

v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other

grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).

       An unwritten policy or custom must be so “persistent and widespread” that it


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 5 of 21




constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or employees[,]

the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the [supervisor or training official] can

reasonably be said to have been deliberately indifferent to the need.” City of Canton v.

Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim, a plaintiff

must allege facts showing a “pattern of violations” that amounts to deliberate indifference.

Connick v. Thompson, 563 U.S. 51, 72 (2011).

         Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a pattern

of violations sufficient to render the need for further supervision obvious. Dougherty v.

City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks omitted). That

is, if a supervisory or training official had “knowledge of the unconstitutional conditions”

through such a pattern of violations—including knowledge of the “culpable actions of his

subordinates”—yet failed to act to remedy those conditions, that official can be said to have

acquiesced “in the unconstitutional conduct of his subordinates” such that a causal


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 6 of 21




connection between the supervisor and the constitutional violation is plausible. Starr, 652

F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

       The Court now provides the following discussion of various legal standards that

might be applicable to Plaintiff’s claims.

              i.      First Amendment Claims

       The standard governing most constitutional claims of incarcerated persons,

including First Amendment claims, was outlined by the United States Supreme Court in

Turner v. Safley, 482 U.S. 78 (1987). There, the Court examined a free speech issue in the

context of prison officials prohibiting correspondence between inmates residing at different

state institutions.

       The Court held that “when a prison regulation impinges on inmates’ constitutional

rights, the regulation is valid if it is reasonably related to legitimate penological interests.”

Id. at 89. The Turner Court identified four factors to consider when determining whether a

prison regulation is valid: (1) whether there is a “rational connection between the prison

regulation and the legitimate governmental interest put forward to justify it”; (2) whether

“there are alternative means of exercising the right that remain open to prison inmates”; (3)

what “impact accommodation of the asserted constitutional right will have on guards and

other inmates, and on the allocation of prison resources generally”; and (4) whether “ready


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 7 of 21




alternatives” at a “de minimis cost” exist, which “may be evidence that the regulation is

not reasonable, but is an exaggerated response to prison concerns.” Id. at 89–93.

       The Turner analysis appropriately allows prison officials substantial leeway in the

management of their prisons because “[s]ubjecting the day-to-day judgments of prison

officials to an inflexible strict scrutiny analysis would seriously hamper their ability to

anticipate security problems and to adopt innovative solutions to the intractable problems

of prison administration.” Id. at 89. Federal courts must apply the Turner test so as to

“accord great deference to prison officials’ assessments of their interests.” Michenfelder v.

Sumner, 860 F.2d 328, 331 (9th Cir. 1988).

            ii.      Fourth Amendment Claims

       The Fourth Amendment, which is applicable to the States through the Fourteenth

Amendment, “provides in pertinent part that the ‘right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not

be violated.’” Soldal v. Cook County, 506 U.S. 56, 61 (1992) (quoting U.S. Const., amend.

IV). “[T]he application of the Fourth Amendment depends on whether the person invoking

its protection can claim a ‘justifiable,’ a ‘reasonable,’ or a ‘legitimate expectation of

privacy’ that has been invaded by government action.” Smith v. Maryland, 442 U.S. 735,

740 (1979). This inquiry “normally embraces two discrete questions. The first is whether

the individual, by his conduct, has exhibited an actual (subjective) expectation of privacy—

whether ... the individual has shown that he seeks to preserve something as private. The

second question is whether the individual’s subjective expectation of privacy is one that

society is prepared to recognize as reasonable.” Id. (internal quotation marks, citations, and


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 8 of 21




alterations omitted).

       The Fourth Amendment “requires, as a general matter, that police procure a warrant

before searching or seizing property.” United States v. Ewing, 638 F.3d 1226, 1231 (9th

Cir. 2011). “A ‘search’ occurs when an expectation of privacy that society is prepared to

consider reasonable is infringed. A ‘seizure’ of property occurs when there is some

meaningful interference with an individual’s possessory interests in that property.” United

States v. Jacobsen, 466 U.S. 109, 113 (1984) (footnote omitted).

       Warrantless searches and seizures inside a home are presumptively unreasonable,

but there are exceptions to this warrant requirement. For example, “law enforcement

officers may make a warrantless entry onto private property to fight a fire and investigate

its cause, to prevent the imminent destruction of evidence, or to engage in hot pursuit of a

fleeing suspect.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (internal quotation

marks and citations omitted). A warrant is not required for an officer to enter a home to

assist persons who are seriously injured or threatened with such injury,” id., and “police

may conduct a warrantless search of a vehicle if there is probable cause to believe that the

vehicle contains evidence of a crime, and the vehicle is readily mobile,” Ewing, 638 F.3d

at 1231 (internal quotation marks omitted).

       The Fourth Amendment also governs claims of excessive force during the course of

an arrest. Arresting officers may use only an amount of force that is “objectively reasonable

in light of the facts and circumstances confronting them, without regard to their underlying

intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989) (internal quotation




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
           Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 9 of 21




marks omitted).1 “Not every push or shove, even if it may later seem unnecessary in the

peace of a judge’s chambers, violates the Fourth Amendment,” and whether an officer’s

use of force was objectively reasonable is based on the totality of the circumstances. Id. at

396 (internal quotation marks and citation omitted).

        This objective reasonableness standard requires that a Court “balanc[e] the nature

and quality of the intrusion on a person’s liberty with the countervailing governmental

interests at stake,” which involves several factors. Davis v. City of Las Vegas, 478 F.3d

1048, 1053-54 (9th Cir. 2007). First, the “quantum of force” must be assessed. Second, the

governmental interests at stake must be analyzed in light of the following: (1) the severity

of the crime for which the plaintiff was arrested; (2) whether the plaintiff posed a threat to

the safety of the officers or others; (3) whether the plaintiff was actively resisting arrest or

attempting to flee; and (4) the availability of alternative methods of subduing the plaintiff.2

Id.




1
  Although the excessive force reasonableness standard is an objective test, it must not be confused with
the standard for negligence claims under state law, as negligence is not actionable under § 1983. See
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015) (“[L]iability for negligently inflicted harm is
categorically beneath the threshold of constitutional due process.”) (emphasis omitted) (internal quotation
marks omitted); Error! Main Document Only.Daniels, 474 U.S. at 332.
2
  An excessive force claim is analyzed differently if the plaintiff is a convicted prisoner at the time the force
is used. Because the Eighth Amendment prohibits only “cruel and unusual” punishment, the use of force
against a convicted prisoner amounts to a constitutional violation only if it is applied “maliciously and
sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21 (1986) (internal
quotation marks omitted). “This standard necessarily involves a more culpable mental state than that
required for excessive force claims arising under the Fourth Amendment’s unreasonable seizures
restriction.” Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2003). Therefore, a prisoner asserting an
excessive force claim must show “malicious and sadistic force, not merely objectively unreasonable
force.”Error! Main Document Only. Id.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 10 of 21




           iii.      Eighth Amendment Claims

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. “[T]he Constitution does not mandate comfortable prisons,

and prisons … cannot be free of discomfort.” Rhodes v. Chapman, 452 U.S. 337, 349

(1981). However, although prison conditions may be restrictive—even harsh—without

violating the Eighth Amendment, prison officials are required to provide prisoners with

adequate food, clothing, shelter, sanitation, medical care, and personal safety. Id. at 347;

Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982), abrogated on other grounds by

Sandin v. Conner, 515 U.S. 472 (1995).

       To state a claim under the Eighth Amendment, prisoners must show that they are

“incarcerated under conditions posing a substantial risk of serious harm,” or that they have

been deprived of “the minimal civilized measure of life’s necessities” as a result of the

defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires the plaintiff to satisfy both (1) an

objective standard, “that the deprivation was serious enough to constitute cruel and unusual

punishment,” and (2) a subjective standard, that the defendant acted with “deliberate

indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       As for the objective prong of the analysis, “[n]ot every governmental action

affecting the interests or well-being of a prisoner is subject to Eighth Amendment

scrutiny.” Whitley v. Albers, 475 U.S. 312, 319 (1986). Rather, the deprivation alleged must

be objectively sufficiently harmful or, in other words, sufficiently “grave” or “serious.”


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 11 of 21




Wilson v. Seiter, 501 U.S. 294, 298 (1991).

       With respect to the subjective prong of an Eighth Amendment violation, “deliberate

indifference entails something more than mere negligence, [but] is satisfied by something

less than acts or omissions for the very purpose of causing harm or with knowledge that

harm will result.” Farmer, 511 U.S. at 835. “To be cruel and unusual punishment, conduct

that does not purport to be punishment at all must involve more than ordinary lack of due

care for the prisoner’s interests or safety.” Whitley, 475 U.S. at 319.

       To exhibit deliberate indifference, a defendant “must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer, 511 U.S. at 837. If a [prison official] should have

been aware of the risk, but was not, then the [official] has not violated the Eighth

Amendment, no matter how severe the risk.” Gibson v. Cty. of Washoe, 290 F.3d 1175,

1188 (9th Cir. 2002), overruled on other grounds by Castro v. Cty. of Los Angeles, 833

F.3d 1060 (9th Cir. 2016).

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
          Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 12 of 21




defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. If medical personnel have been “consistently responsive to

[the inmate’s] medical needs,” and the plaintiff has not shown that the medical personnel

had “subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi v. Chung, 391 F.3d 1051, 1061

(9th Cir. 2004).

         Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
          Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 13 of 21




are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred treatment]

to be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).3

               iv.      Fourteenth Amendment Claims

        The Due Process Clause of the Fourteenth Amendment prohibits state action that

deprives a person of life, liberty, or property without due process of law. A person cannot

obtain relief on a due process claim unless he demonstrates that he was deprived of one of

these protected interests. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60


3
  Medical treatment claims by pretrial detainees are analyzed under the Fourteenth Amendment’s Due
Process Clause, instead of the Eighth Amendment. Such claims are subject to an “objective deliberate
indifference” analysis. Gordon v. County of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018). Under that
standard, a detainee must establish the following elements:

        (i) the defendant made an intentional decision with respect to the conditions under which
        the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of
        suffering serious harm; (iii) the defendant did not take reasonable available measures to
        abate that risk, even though a reasonable official in the circumstances would have
        appreciated the high degree of risk involved—making the consequences of the defendant’s
        conduct obvious; and (iv) by not taking such measures, the defendant caused the plaintiff’s
        injuries.

Id. at 1125.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 14 of 21




(1989). Because prisoners’ liberty is necessarily circumscribed as a result of conviction,

prisoners have a liberty interest in freedom from restraint only if a change occurs in

confinement that imposes an “atypical and significant hardship ... in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

       If a prisoner was deprived of a protectable liberty or property interest, then a court

must consider to what process the prisoner was due. This determination must be made on

a case-by-case basis. Wolff v. McDonnell, 418 U.S. 539, 560 (1974) (“Consideration of

what procedures due process may require under any given set of circumstances must begin

with a determination of the precise nature of the government function involved as well as

of the private interest that has been affected by governmental action.”) (internal quotation

marks and alteration omitted).

       The “essence of due process” is notice and an opportunity to be heard. Mathews v.

Eldridge, 424 U.S. 319, 348 (1976). The specific process to which a person is entitled

depends on the consideration of three factors: (1) “the private interest ... affected by the

official action”; (2) “the risk of an erroneous deprivation of such interest through the

procedures used[] and the probable value, if any, of additional or substitute procedural

safeguards”; and (3) “the Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or substitute procedural requirement

would entail.” Id. at 335.

       The Fourteenth Amendment also includes the Equal Protection Clause. The purpose

of that clause is “to secure every person within the State’s jurisdiction against intentional

and arbitrary discrimination, whether occasioned by express terms of a statute or by its


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 15 of 21




improper execution through duly constituted agents.” Village of Willowbrook v. Olech, 528

U.S. 562, 564 (2000) (internal citation and quotation marks omitted). However, “[t]he

Constitution does not require things which are different in fact or opinion to be treated in

law as though they were the same.” Tigner v. Texas, 310 U.S. 141, 147 (1940).

       Additionally, even where similarly situated persons are treated differently by the

government, “state action is presumed constitutional and ‘will not be set aside if any set of

facts reasonably may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271 (9th

Cir. 1993) (quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)). Absent evidence

of invidious discrimination, federal courts should defer to the judgment of prison officials.

See id. at 277; Youngbear v. Thalacker, 174 F. Supp. 2d 902, 916 (D. Iowa 2001) (“There

can be no ‘negligent’ violations of an individual’s right to equal protection.... There is no

evidence from which the court may infer that the defendants’ asserted reasons for delaying

the construction of a sweat lodge at the [prison] were a pretext for discrimination.”).

       Equal protection claims alleging disparate treatment or classifications generally are

subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-suspect”

class, such as race, national origin, or sex, or when they involve a burden on the exercise

of fundamental personal rights protected by the Constitution. See, e.g., City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Otherwise, equal protection claims

are subject to a rational basis inquiry, in which case “the Equal Protection Clause requires

only a rational means to serve a legitimate end.” Id. at 442.

       In a rational basis analysis, the relevant inquiry is whether the defendants’ action is

“patently arbitrary and bears no rational relationship to a legitimate governmental interest.”


INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
         Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 16 of 21




Vermouth v. Corrothers, 827 F.2d 599, 602 (9th Cir. 1987) (quotation omitted). A plaintiff

can prevail under rational basis review only if (1) the plaintiff is similarly situated with

persons who are treated differently by a governmental official, and (2) the official has no

rational basis for the disparate treatment. Moreover, courts considering equal protection

claims of prisoners must grant officials an additional layer of deference under Turner. See

Walker v. Gomez, 370 F.3d 969, 974 (9th Cir. 2004).

              v.        Other Constitutional Provisions Cited by Plaintiff

        In addition to the constitutional provisions discussed above, Plaintiff also cites the

Third, Fifth, Sixth, Seventh, Ninth, and Seventeenth Amendments. Compl. at 2. However,

none of those amendments appears to be implicated in this civil rights case.4

             vi.        Potential Challenge to the Fact or Duration of Plaintiff’s Confinement

        Because Plaintiff lists “[w]rongful imprisonment” as an injury he has suffered, see

Compl. at 2, Plaintiff may be attempting to challenge his conviction or sentence. However,

any such potential challenge may be barred by Heck v. Humphrey, 512 U.S. 477 (1994). In

Heck, the United States Supreme Court held that a civil rights claim “is not cognizable

under § 1983” if the plaintiff’s success would “render a conviction or sentence invalid.”

Id. at 486–87. That is, if a favorable verdict in a civil rights action “would necessarily imply

the invalidity” of the plaintiff’s conviction, the plaintiff must first show that “the conviction


4
  The Third Amendment prohibits the quartering of soldiers in private homes. The Fifth Amendment
provides for a federal grand jury and guarantees the right to be free from double jeopardy, compelled self-
incrimination, takings without just compensation, and the denial due process by the federal government.
The Sixth Amendment guarantees criminal defendants the right to a speedy and public trial, to
confrontation, to compulsory process, and to the assistance of counsel. The Seventh Amendment guarantees
the right to a jury in federal civil cases. The Ninth Amendment preserves non-enumerated rights. And the
Seventeenth Amendment provides for the popular election of senators.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 17 of 21




or sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question

by a federal court’s issuance of a writ of habeas corpus.” Id. at 487. As the Supreme Court

later clarified, “a state prisoner’s § 1983 action is barred (absent prior invalidation)—no

matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s

suit (state conduct leading to conviction or internal prison proceedings)—if success in that

action would necessarily demonstrate the invalidity of confinement or its duration.”

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

       Further, the Supreme Court has made it clear that when a state prisoner seeks “a

determination that he is entitled to immediate release or a speedier release from ...

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez,

411 U.S. 475, 500 (1973). Accordingly, release from incarceration is not an available

remedy in a § 1983 action.

       B.     State Law Claims

       In addition to 42 U.S.C. § 1983, Plaintiff cites various statutes from Titles 18 and

19 of the Idaho Code—which are, respectively, Idaho’s criminal code and code of criminal

procedure. Compl. at 1–2. Plaintiff also cites the Idaho Criminal Rules. However, the

statutes and rules cited by Plaintiff cannot be the basis of a plausible state law claim because

they do not create a private right of action.

       The Idaho Supreme Court has explained the analysis a court must undertake to

determine whether a private cause of action exists:




INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 18 of 21




              When a legislative provision protects a class of persons by
              proscribing or requiring certain conduct but does not provide a
              civil remedy for the violation, the court may, if it determines
              that the remedy is appropriate in furtherance of the purpose of
              the legislation and needed to assure the effectiveness of the
              provision, accord to an injured member of the class a right of
              action, using a suitable existing tort action or a new cause of
              action analogous to an existing tort action.

Yoakum v. Hartford Fire Ins. Co., 923 P.2d 416, 421 (Idaho 1996) (relying on Restatement

(Second) of Torts § 874A). The Idaho Supreme Court held in Yoakum that there was no

private right of action under certain Idaho criminal statutes. The court relied on the

following factors: the statutes were intended to protect the general public, the statutes

provided for a criminal punishment, and there was no indication (1) that the legislature

intended to create a private cause of action, or (2) that providing an additional civil remedy

was necessary to assure the effectiveness of the statutes. Id.

       Similar reasoning exists here with respect to the state statutes and rules cited in the

Complaint. As in Yoakum, there is no indication that the Idaho Legislature intended to

create a private right of action under those statutes or that an additional civil remedy is

necessary to ensure the statutes’ effectiveness. Because Idaho has not created a private

right of action under any of those statutes or rules, Plaintiff should omit those claims from

any amended complaint.

       In addition, because the Complaint fails to state a federal claim upon which relief

may be granted, the Court would decline to exercise supplemental jurisdiction over

Plaintiff’s state law claims in any event. See 28 U.S.C. § 1367(c). If Plaintiff is allowed to

proceed on a federal claim in an amended complaint, and if the amended complaint states



INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 19 of 21




a plausible state law claim, the Court will reconsider the issue of supplemental jurisdiction.

4.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met; (7) the injury or damages Plaintiff personally

suffered; and (8) the particular type of relief Plaintiff is seeking from each defendant.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
        Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 20 of 21




       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable

to conclude that the litigant simply cannot state a claim.”).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
      Case 1:20-cv-00288-DCN Document 6 Filed 08/06/20 Page 21 of 21




                                     ORDER

     IT IS ORDERED:

     1.   The Complaint fails to state a claim upon which relief may be granted.

          Plaintiff has 60 days within which to file an amended complaint as described

          above. If Plaintiff does so, Plaintiff must file (along with the amended

          complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

          amend within 60 days, this case may be dismissed without further notice.

          Alternatively, Plaintiff may file a Notice of Voluntary Dismissal if Plaintiff

          no longer intends to pursue this case.

     2.   Plaintiff’s request for appointment of counsel (contained in the Complaint)

          is DENIED without prejudice. Plaintiff may renew the request for counsel in

          an amended complaint.


                                             DATED: August 6, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 21
